DETAILED ACTION
This action is a response to communication filed March 4th, 2021.
Claims 1-3, 6-8, and 21-34 are pending in this application. Claims 1-3 and 6-8, and 21-34 are currently amended. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 21-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al (U.S. Patent Application Publication no. 2018/0188905, hereinafter Tran) in view of Wang et al (U.S. Patent no. 10,516,629, hereinafter Wang) and Chaudhri et al (U.S. Patent Application Publication no. 2017/0336926, hereinafter Chaudhri).

With respect to claims 1, 25, and 33, Tran discloses a computing device, method and non-transitory computer readable medium (paragraph [0046]) comprising:
A display having a display area (paragraph [0055]) and configured to display a graphical user interface (GUI) on the display area (paragraph [0055]) the GUI configured to display one or more messages (paragraph [0056]), 
a processor (paragraph [0046]); and

display a first message on the GUI (paragraph [0056]);
receiving a first user input message to invoke an animation associated with a the displayed first message (paragraph [0066], lines 1-5);
determining an animation comprising the animation point and the target display location (paragraph [0067], user input that the first user prefers to see the animated object at the bottom right hand part of the screen; paragraph [0075]); and
rendering at least a portion of the animation on the user display area from the animation to the target display location (paragraph [0066], lines 1-5).
	But Tran does not disclose an animation path.
However, Wang discloses
determining an animation path comprising the animation point and the target display location (column 13, lines 20-24; Figures 8 & 9); and
rendering at least a portion of the animation on the user display area from the animation point to the target display location according to the animation path (column 25, lines 8-29 and 43-49).
It would have been obvious to one skilled in the art at the time the invention was filed to combine the messaging streams with animated objects of Tran with the system implementing user interface objects of Wang. The motivation to combine to improve the interactivity of animated objects in messaging systems.  The interactivity of animated objects being improved by presenting a representation of an object within a messaging thread to cause an action on a target element (abstract: Wang).
	But the combination of Tran and Lee does not disclose
predetermined distance of a top portion), wherein the animation point remains unchanged at the fixed location on the display area regardless of a dimension of the GUI or a location of any message displayed on the GUI (paragraph [0675], lines 8-11);
rendering at least a portion of the animation on the user display area from the animation point to the target display location according to the animation path (paragraph [0670], lines 1-11).
It would have been obvious to one skilled in the art at the time the invention was filed to combine the messaging streams with animated objects of Tran and the system implementing user interface objects of Wang with the GUI for messaging of Chaudhri. The motivation to combine to improve the presentation of animated objects in messaging systems.  The presentaion of animated objects being improved by displaying messages in regions in a conversation transcript on the display of a messaging device (abstract: Choudhri).

With respect to claims 2 and 26, the combination of Tran, Wang, and Choudhri discloses the computing device of claims 1 and 25, wherein the instructions, when executed by the processor, further cause the processor to control the computing device to perform a function of moving content displayed on the GUI such that the first message associated with the animation is fully visible on the GUI prior to establishing the animation path (Tran: paragraph [0082]; Wang: column 32, lines 10-20).

With respect to claims 3 and 27, the combination of Tran, Wang, and Choudhri discloses the computing device of claims 1 and 25, wherein the instructions, when executed by the processor, further cause the processor to perform functions of:

in response to receiving the second signal, displaying an animation selection interface, wherein the first user input is received via the animation selection interface (Wang: column 14, lines 42-56). 

With respect to claims 6 and 28, the combination of Tran, Wang, and Choudhri discloses the computing device of claims 1 and 25, wherein the target display location falls within a portion of the GUI corresponding to the message (Wang: column 8, lines 31-43).

With respect to claims 7, 8, and 29, the combination of Tran, Wang, and Choudhri discloses the computing device of claims 1, and 25, wherein the instructions, when executed by the processor, further cause the processor to:
monitoring a change to the location of the first message on the GUI (Wang: column 8, lines 31-43); and 
reestablishing the animation path in response to the change to the location of the first message (Wang: column 13, lines 20-33).

With respect to claims 21, 30, and 34, the combination of Tran, Wang, and Choudhri discloses the computing device of claims 1, 25, and 33, wherein the second dimension of the GUI comprises:
a first length along a first axis of a viewable area of the GUI (Wang: column 12, lines 50-63); and
a second length along a second axis of the viewable area of the GUI, the second axis being perpendicular to the first axis (Wang: column 12, lines 50-63).

With respect to claims 22 and 31, the combination of Tran, Wang, and Choudhri discloses the computing device of claims 1 and 25, wherein the fixed location comprises a center point of a viewable area of the GUI (Choudhri: paragraph [0670], lines 1-11).

With respect to claim 23 and 32, the combination of Tran, Wang, and Choudhri discloses the computing device of claims 1 and 25, wherein the fixed location is offset from a center point of a viewable area of the GUI (Wang: column 13, lines 5-6, relative of absolute location).

With respect to claim 24, the combination of Tran, Wang, and Choudhri discloses the computing device of claim 1, wherein the animation rendered at the preset location does not exceed a boundary of a  viewable area of the GUI (Wang: column 25, lines 30-42).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-8, and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lorch		Pat. Pub.	2010/0179991
Eronen		Pat. Pub.	2012/0327091
Tang		Pat. Pub.	2015/0269928
Lee		Pat. Pub.	2016/0259526
Sirpal		Pat. Pub.	2016/0378293
Luo		Pat. Pub.	2018/0357808
Wang		Pat. Pub.	2019/0012527
Martinazzi	Pat. Pub.	2019/0095436
Li		Pat. Pub.	2020/0005513
Mashrabov	Pat. Pub.	2020/0234483

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/8/21
/BLAKE J RUBIN/Examiner, Art Unit 2457